DETAILED ACTION

Election/Restrictions

Group I, claim(s) 1-13, drawn to an emission imaging data reconstruction device comprising: an electronic processor; and a non-transitory storage medium storing instructions readable and executable by the electronic processor to perform an image reconstruction and enhancement process including: reconstructing emission imaging data to generate a low dose reconstructed image; applying a standardized uptake value (SUV) conversion to convert the low dose reconstructed image to a low dose SUV image; and applying a neural network to the low dose SUV image to generate an estimated full dose SUV image, classified in G06T11/003.

Group II, claim(s) 14-19, drawn to an emission imaging data reconstruction device comprising: an electronic processor; and a non-transitory storage medium storing instructions readable and executable by the electronic processor to perform an image reconstruction and enhancement process including: reconstructing emission imaging data to generate a low dose reconstructed image; filtering the low dose reconstructed image using a low pass filter; and after the filtering, applying a neural network to the low dose image to generate an estimated full dose image, classified in G06T5/002.

Group III, claim(s) 25-29, drawn to an emission imaging data reconstruction device comprising: an electronic processor; and a non-transitory storage medium storing instructions readable and executable by the electronic processor to perform an image reconstruction and enhancement process including: training a neural network on a set of training low dose images and corresponding training full dose images to transform the training low dose images to match the corresponding training full dose images wherein the training uses a loss function having a smoothing loss component and at least one additional loss reconstructing emission imaging data to generate a low dose reconstructed image; and applying the trained neural network to the low dose reconstructed image to generate an estimated full dose image, classified in G06N3/084.

Group IV, claim(s) 33-35, drawn to an emission imaging data processing device comprising: an electronic processor; and a non-transitory storage medium storing instructions readable and executable by the electronic processor to perform a neural network training process including: (i) generating a training full dose image by reconstructing a training emission imaging data set; (ii) generating a plurality of training low dose emission imaging data sets by sampling the training emission imaging data set including generating training low dose emission imaging data sets representing two or more different low doses by sampling different numbers of samples for the training low dose emission imaging data sets representing the two or more different low doses; (iii) generating a plurality of training low dose images by reconstructing each training low dose emission imaging data set of the plurality of training low dose emission imaging data sets; and (iv) training a neural network on the plurality of training low dose images and the training full dose image to transform the training low dose images to match the training full dose image, classified in G06T11/005.

Inventions are related as subcombinations usable together. Inventions I – IV in this relationship are distinct and it can be shown that (1) the subcombinations as claimed do not require the particulars of the other subcombinations as claimed for patentability and (2) that the subcombination II has utility by itself or in other combinations (MPEP §806.05 (c) ). In the instant case, subcombination I has the separate utility of applying a standardized uptake value (SUV) conversion to convert the low dose reconstructed image to a low dose SUV image; and applying a neural network to the low dose SUV image, subcombination II has the separate utility of filtering the low dose reconstructed image using a low pass filter, subcombination III has the separate utility of training uses a loss function having a smoothing loss component and at least one additional loss reconstructing emission imaging data, subcombination IV has the separate utility of sampling the training emission imaging data set including generating training low dose emission imaging data sets representing two or more different low doses by sampling different numbers of samples for the training low dose emission imaging data sets. Because these inventions are distinct as for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper. Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661